Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Aaron Cuthbert Moona, Appellant                      Appeal from the Criminal District Court
                                                     No. 2 of Tarrant County, Texas (Tr. Ct. No.
No. 06-16-00133-CR        v.                         1365078D). Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Aaron Cuthbert Moona, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 26, 2016
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk